ORDER PER CURIAM: Joey Tackett appeals his convictions for possession of a controlled substance, section 195.202, RSMo 2016, and unlawful use of drug paraphernalia, section 195.233, RSMo 2016, and sentences of ten year imprisonment and ten days in jail, respectively. He contends that the trial court erred in overruling his motion to suppress and admitting at trial a bag of methamphetamine and a marijuana pipe found at the scene of his arrest and his statement about the items. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The convictions are affirmed. Rule 30.25(b).